REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 9, 16 all comprise (or are significantly similar to), among other things, receiving, with a computing system, one or more network performance metrics of one or more first networks: receiving, with the computing system, network usage data associated with the one or more first networks, wherein the network usage data comprises expected network usage associated with one or more scheduled events, the one or more scheduled events comprising at least one of live sporting events, awards shows, political events, or national or international scientific announcements; receiving, with the computing system, advertising data from a product advertising system, wherein the advertising data comprises one or more marketing locations where one or more marketing campaigns took place; based on a determination of the one or more marketing locations where the one or more marketing campaigns took place, setting up, in one or more marketing networks where the one or more marketing campaigns took place and with the computing system, an active learner using one or more machine learning techniques to learn one or more new received network performance metrics and one or more new received network usage data caused by the one or more marketing campaigns; analyzing, with the computing system using the one or more machine learning techniques, the one or more new received network performance metrics caused by the one or more marketing campaigns and the one or more new received network usage data caused by the one or more marketing campaigns to determine whether the one or more marketing networks can be improved in terms of network efficiency or network operations in the one or more marketing locations; and based on a determination that the one or more marketing networks in the one or more marketing locations can be improved, dynamically reconfiguring, using the computing system, at least one of one or more network connections 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 830-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NICHOLAS P CELANI/Examiner, Art Unit 2449